Case 1:19-mc-00068-CRC Document1 Filed 05/13/19 Page 1 of 11

B"H

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Case No.

IN RE:

 

TWO U.S. POSTAL SERVICE

PRIORITY FLAT RATE ENVELOPES

 

JAMES PRICE, ) JAMES PRICE,
)
Plaintiff, ) Plaintiff,
)
Vv. ) Vv.
)
U.S. DEP'T. OF JUSTICE, et al., ) NATIONAL SECURITY AGENCY,
)
Defendants. ) Defendant.
)
Underlying Litigation: ) Underlying Litigation:
United States District Court ) United States District Court
District of Columbia ) Southern District of Florida
Case No. 1:18-CV-01339-CRC ) Case No, 1:17-CV-24440-DPG
JAME
S PRICE, } Case: 1:19-mc-00068
Plaintiff, ) Assigned To : Cooper, Christopher R.
) Assign. Date : 5/13/2019
v } Description: Misc.
SARAH LILLY, et al., )
)
Defendants. )
)
Underlying Litigation: )
United States District Court )
District of Columbia )
Case No. 1:19-CV-00701-CRC )

PLAINTIFF'S MOTION TO COMPEL
Case 1:19-mc-00068-CRC Document1 Filed 05/13/19 Page 2 of 11

PLAINTIFF'S MOTION TO COMPEL

COMES NOW, James Price ("the Plaintiff"), and files this, his
motion to compel the production of all search warrants, applications,
affidavits, documents, emails, and or other communications related to
the interception, and seizure of two United States Postal Service
("USPS") Priority Flat Rate envelopes. The Plaintiff respectfully moves
this Court for the entry of an Order to compel the Defendants,
including any and all subagencies, bureaus, program participants, other
components, or other federal agencies acting for, or on behalf of, the
Defendants, to produce all search warrants, applications, affidavits,
documents, emails, and or other communications related to the
interception and seizure of the two USPS Priority Flat Rate envelopes.

A proposed order is attached for this Court's convenience

I. INTRODUCTION AND BACKGROUND

1. On April 22, 2019, at 10:14 AM, a USPS Flat Rate envelope
(hereinafter referred to as "Envelope 1"), and identified by the USPS
Tracking No. 9510-8132-2703-9108-2336-03, was seized by a person or
persons identified in the USPS records as "F. Trinidad". See Exhibit

WAN e°

2. On April 27, 2019, at 9:47 AM, a USPS Flat Rate envelope
(hereinafter referred to as "Envelope 2"), and identified by the USPS
Tracking No. 9510-8132-2701-9114-2543-66, was seized by a person or
persons identified in the USPS records as "F. Trinidad". See Exhibit

tpt .
Case 1:19-mc-00068-CRC Document1 Filed 05/13/19 Page 3 of 11

3. Both Envelope 1 and Envelope 2 were address to "James
Price, Reg. No. 98922004, Federal Correctional Institution, P.O. Box
779800, Miami, Florida 33177", Due to the Plaintiff-addressee's
incarceration by the Defendant Department of Justice ("DOJ"), the
Federal Bureau of Prisons ("BOP") is authorized to receive and transmit

mail as an “agent" on behalf of the Plaintiff.

4. On or about April 29, 2019, the Plaintiff became suspicious
that Envelope 1 and Envelope 2 had not been delivered to him by the
BOP. The Plaintiff contacted J. Colzie, Supervisor of Mail Operations
for the Federal Correctional Institution Miami ("FCI-MIA") to inquire as
to the delivery status of the envelopes. Mr. Colzie indicated that: (a)
only six (6) BOP employees at FCI-MIA (Blount, M. Castillo, J. Colzie,
S. Martin, L. Pena, and D. Vail) were authorized to receive U.S. mail
on behalf of the institution; (b) that no person by the name "F,
Trinidad" was known to him or worked in the institution mailroom; and
(c) the institution did not pick-up or drop-off mail on Saturday,

Sunday, or Federal holidays.

5. On April 29, 2019, the Plaintiff contacted the Special
Investigative Service ("SIS") at FCI-MIA, and filed an initial, verbal
report with SIS Technician K. Andino regarding the unauthorized
seizure of the two envelopes. SIS Tech. Andino informed the Plaintiff
that: (a) any matter involving agencies or personnel outside the
institution must be reported/referred to SIS Lieutenant McNeel; and (b)

that no BOP employee named "F. Trinidad" was assigned to FCI-MIA.

1s April 27, 2019, fell on a Saturday.
3
Case 1:19-mc-00068-CRC Document1 Filed 05/13/19 Page 4 of 11

Subsequent to the information provided by Andino, a search of ALL
BOP EMPLOYEES determined that the BOP did not employee any person

named "F,. Trinidad".

6. On April 30, 2019, the Plaintiff filed a formal, written report
to SIS Lieutenant McNeel that requested FCI-MIA notify Federal law
enforcement that a person or persons NOT AUTHORIZED by the BOP,
had removed U.S. mail from its Post Office Box located at the Country
Lakes Branch of the U.S. Postal Service in Miami, Florida.
Specifically, the Plaintiff requested the Institution notify the U.S.
Postal Inspector and the Federal Bureau of Investigation ("FBI") of the
suspected felony theft of, or interference with, U.S. mail. See Exhibit
"Cc",

7. Acting on information and belief, that Government agencies
conduct operations and act in compliance with the law, and based on

the facts, supra, the Plaintiff determined the following:

a. The USPS would not release—under signature—any U.S.
mail to a person other than the addressee or an
authorized agent;

b, The BOP neither employed a person named "F. Trinidad"
nor directed any employee to conduct an unscheduled
mail pick-up on Saturday, April 27, 2019, at 9:47 AM;

c. The person or persons who signed the USPS log at the
Country Lakes Branch of the USPS to seize Envelopes 1
and 2, would have been required to possess: (i) law
enforcement credentials, and (ii) a valid warrant to seize
the subject envelopes.
Case 1:19-mc-00068-CRC Document1 Filed 05/13/19 Page 5 of 11

II, STATEMENT OF POINTS AND AUTHORITIES

8. All Federal agencies and their employees operate under a
"presumption of propriety" meaning that not only must an agency follow
its own rules but also it is assumed to have done so. See Damus v.
Nielsen, 313 F. Supp. 3d. 317, 336 (D.D.C. July 2, 2018); 2018 U.S.
Dist. LEXIS 109843, 38 (holding this Circuit and district courts here
have subsequently invoked the [Accardi?] doctrine, noting that
“Accardi has come to stand for the proposition that agencies may not
violate their own rules and regulations to the prejudice of others.")
(quoting Battle v. FAA, 393 F.3d 1330, 1336, 364 U.S. App. D.C. 259
(D.C. Cir. 2005) ("the Accardi doctrine requires federal agencies to
follow their own rules, even gratuitous procedural rules that limit
otherwise discretionary actions."). Put simply, absent evidence to the
contrary, Federal agencies and employees come before the court under a
presumption of good faith in the lawful and proper execution of their

duties.

9. Routine law enforcement investigations begin with a report of
a crime, other information, or a discovery that objectively indicates a
crime has or may be committed. Operating under such information and
belief, law enforcement may conduct investigations under the color of
law, including but not limited to, the search and seizure of items

relevant to the alleged criminal activity.

2 See United States ex rel. Accardi v. Shaughnessy, 347 U.S. 260,
74S. Ct. 499, 98 L. Ed. 681 (1954)
Case 1:19-mc-00068-CRC Document1 Filed 05/13/19 Page 6 of 11

10. When law enforcement agents have a reasonable belief,
supported by some evidence, they may appear before a court of subject
matter jurisdiction, and apply for a warrant to search and or seize
items relevant to the investigation. Such applications for a warrant
must be supported by a sworn affidavit attesting to the "particularized
facts about a specific subject, [and] his or her specific conduct". See
Pitts v. District of Columbia, 117 F. Supp. 3d. 347, 369 (D.D.C.
March 31, 2016); 2016 U.S. Dist. LEXIS 43460, 49-50. The search
warrant affidavit "must suggest that there is a reasonable cause to
believe that the specific things to be searched for and seized are
located on [or in] the property... and not merely that the owner of the
property is suspected of a crime." Id., quoting United States v.
McPhearson, 469 F.3d 518, 524 (6th Cir. 2006). Upon review of such
an application and its supporting affidavit, a neutral magistrate may

issue the warrant.

11. In this matter, an agent acting under the name "F. Trinidad"
was required to present either: (a) written authorization from the BOP
to receive mail on behalf of a prisoner; or (b) a warrant issued by a
Federal court authorizing the search and seizure of U.S. mail from the

United States Postal Service.

12. The Plaintiff has not committed any offense under the
Constitution, laws, or treaties of the United States during his seven
(7) years in the custody of the Defendants. Neither has the Plaintiff
engaged in any conduct that would—by its nature—contribute to the
objective suspicion of any criminal conduct. Thus, there existed no

6
Case 1:19-mc-00068-CRC Document1 Filed 05/13/19 Page 7 of 11

legal basis to reach a finding of probable cause for a warrant to have
been issued that would have legally authorized the seizure of the two

Flat Rate Envelopes at issue in this matter.

A. CONTENTS OF THE ENVELOPES

13. The two envelopes seized contained a series of documents,
including printed cryptographic code previously removed without
authorization, i.e., in violation of Title 18 U.S.C § 798 (unauthorized
disclosure of classified materials) from the Central Intelligence Agency.
The documents and cryptographic code were removed by unknown
parties, provided to, and some were publicly released on the WikiLeaks
website. The Plaintiff contacted WikiLeaks—through third-parties—in

conjunction to the related litigation in Price v. Dep't. of Justice, et

 

al., D.D.C. Case No. 1:18-CV-01339-CRC; Price v. National Security

 

Agency, S.D. Fla. Case No. 1:17-CV-24440-DPG; and Price v. Lilly, et
al., D.D.C. Case No. 1:19-CV-00701-CRC.

14. WikiLeaks agreed to provide the Plaintiff copies of certain
classified documents and cryptographic code relevant to the related
litigation.3 Due to the Plaintiff's in-custody status, he contracted a
third-party to receive the documents from WikiLeaks, print them, and
mail them in a series of Priority Flat Rate Envelopes—with signatures
required—to FCI-MIA,.

8 The Plaintiff also sought the registered names and email addresses
of all Department of Justice employees from the hacked and leaked

AshleyMadison.com website for persons seeking to cheat on their
spouses. Some 13,000 DOJ employees were registered users of the

AshleyMadison.com website.
7
Case 1:19-mc-00068-CRC Document1 Filed 05/13/19 Page 8 of 11

15. The Plaintiff was due to file these documents with the courts

 

as rebuttal evidence in support of his claims in the related cases. The
unauthorized interception and unlawful seizure of the subject envelopes,
directly interfered with the Plaintiff's ability to zealously prosecute
these specific actions, his access to the courts generally, and impeded

the judicial operations of the courts.

16, Additionally, the envelopes contained legal documents
purchased by the Plaintiff from the court's own records (PACER)
related to the Defendants' misconduct, malfeasance, and a copy of the

Plaintiff's marriage license.

B. INTENT OF THE SEIZURE

17. Based on the facts and circumstances surrounding the
seizure of the two envelopes, and the known and undisputed contents
of the two envelopes, their seizure was not for legitimate or lawful
purposes. The Defendants were publicly humiliated by the high-
profile theft of classified materials from a top tier intelligence agency,
and even more so by the Internet publication of those documents by

WikiLeaks.

18. Equally galling, was the Plaintiff's discovery and subsequent
prosecution of the Defendants in this Court for the unlawful use of the
same and related classified intelligence assets in domestic criminal
operations. The pleadings in these actions, including the recent
Declaration of Steven Thompson, Chief of Policy, Plans, Information,

8
Case 1:19-mc-00068-CRC Document1 Filed 05/13/19 Page 9 of 11

and Exports for the National Security Agency ("NSA") [ECF No. 61],
demonstrated the Defendants untenable position regarding the official

acknowledgement and public release of this information.

IV. REQUEST FOR ORAL HEARING

19. The Plaintiff respectfully requests this Court set a hearing
for oral arguments in this matter at its earliest convenience. The
Plaintiff avers that oral arguments would be beneficial to this Court and
facilitate an accurate analysis of the facts and _ circumstances

surrounding the Multi-District Litigation of the classified matters.

Vv. CONCLUSION

20. Lawful discourse on Government actions may not garner favor
with the Government Defendants in this case. A citizen's right and
duty to hold the Government accountable to its citizens however, should
not be measured against the fear of petty acts of intimidation, coercion,
retribution, or unlawful interference. The Defendants in this matter
sought an unlawful pretext to initiate an investigation of the Plaintiff
for nothing more than his zealous prosecution of the Defendants

misconduct and malfeasance.

21. The United States Postal Service could not lawfully release
the Plaintiff's mail to any party other than the Plaintiff or his lawful
agent (the BOP). Moreover, the USPS would not have released the
Plaintiff's mail—not once but twice—under any other circumstance but
for the presentation of a warrant by an agent of law enforcement.

9
Case 1:19-mc-00068-CRC Document1 Filed 05/13/19 Page 10 of 11

22. The axiom of Occam's Razor demonstrated the Defendants'
interference with, and seizure of, the subject envelopes was unlawful.
Therein, the Plaintiff respectfully moves this Court for the entry of an
Order to compel the Defendants, including any and all subagencies,
bureaus, program participants, other components, or other federal
agencies acting for, or on behalf of, the Defendants, to produce all
search warrants, applications, affidavits, documents, emails, or other
communications related to the interception and seizure of the two USPS

Priority Flat Rate envelopes.

WHEREFORE, in view of the foregoing statement of points and
authorities, the Plaintiff respectfully requests this Court GRANT the

Motion to Compel. 4

Respectfully Submitted,

AZ

James Prig¢e

Plaintiff

USM No. 98922004

Federal Correctional Institution
P.O. Box 779800

Miami, Florida 33177-9800

Tel.: 305-259-2150/2268

Fax: 305-259-2383

Email: PriceJamesE@Outlook.com

4 Additionally, the Plaintiff moves this Court for the issuance of a
third-party subpoena upon the USPS, filed separately, for the video
surveillance from the USPS Country Lakes Branch on the relevant dates
and times identified by USPS records.

10
Case 1:19-mc-00068-CRC Document1 Filed 05/13/19 Page 11 of 11

B"H
CERTIFICATE OF SERVICE

 

In re: Two U.S. Postal Service F/R Envelopes

Case No.
I, James Price, hereby declare that on this date, May 6, 2019,
have served the enclosed:
CIVIL COVER SHEET
RELATED CASE FORM
PLAINTIFF'S MOTION TO COMPEL (COMPLAINT)
PLAINTIFF'S FOR FOR ISSUANCE

OF THIRD-PARTY SUBPOENA

PROPOSED ORDER

pursuant to the "Mailbox Rule" for incarcerated persons with the Clerk
of Court. All parties noticed for service are served pursuant to

D.D.C. LCvR 5.4(b-d).

I hereby declare that under the penalty of perjury, and pursuant

to Title 28 U.S.C. § 1746, the foregoing is true and correct.
Executed on May 5, 2019.

By: it
James Price
USM No. 98922004

 

C1 of 1
